2021 IL App (2d) 200538
                                  No. 2-20-0538
                            Opinion filed May 25, 2021
______________________________________________________________________________

                                              IN THE

                               APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

KINNIE PRESBERRY,                      ) Appeal from the Circuit Court
                                       ) of Du Page County.
      Plaintiff-Appellant,             )
                                       )
v.                                     ) No. 20-L-186
                                       )
ELIZABETH K. McMASTERS,                ) Honorable
                                       ) Robert G. Kleeman,
      Defendant-Appellee.              ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE SCHOSTOK delivered the judgment of the court, with opinion.
       Justices McLaren and Jorgensen concurred in the judgment and opinion.

                                             OPINION

¶1     In 2019, the plaintiff, Kinnie Presberry, filed a one-count complaint in the circuit court of

Cook County alleging that in 1994, before she turned 18 years old, the defendant, Elizabeth K.

McMasters, a resident of McHenry County, had sexually abused her in Du Page County. The

circuit court of Cook County granted the defendant’s motion to transfer venue to Du Page County

and also ordered the plaintiff to pay the defendant’s fees and costs for having filed her action in an

improper venue. The circuit court of Du Page County subsequently dismissed the plaintiff’s one-

count complaint as being barred by the applicable statute of limitations. The plaintiff appeals from

all of those orders. We affirm.

¶2                                      I. BACKGROUND
2021 IL App (2d) 200538


¶3        On February 6, 2019, the plaintiff filed against the defendant a one-count complaint for

child sexual abuse, pursuant to section 13-202.2 of the Code of Civil Procedure (Code) (735 ILCS

5/13-202.2 (West 1994)). The plaintiff filed her complaint in the circuit court of Cook County and

alleged that the defendant, a McHenry County resident, had sexually abused her prior to the

plaintiff turning 18 on October 11, 1994 (the childhood sexual abuse case). The plaintiff alleged

that the abuse occurred between January 1994 and August 1995 when she was confined at the

juvenile detention center in Warrenville, which is in Du Page County. After the plaintiff was

discharged from the juvenile detention center, she went to live at a group home in Chicago and

later moved to Bartlett. (Both Chicago and Bartlett are in Cook County.) The plaintiff further

alleged that the defendant had sexual relations with her in both Chicago and Bartlett.

¶4        On April 15, 2019, the defendant filed a motion to transfer venue to Du Page County and

for fees and costs because the plaintiff had filed the action in Cook County in bad faith and without

probable cause.

¶5        On August 15, 2019, the circuit court of Cook County granted the motion to transfer the

case to Du Page County and awarded fees and costs pursuant to section 2-107 of the Code (735

ILCS 5/2-107 (West 2018)). On January 7, 2020, the circuit court denied the plaintiff’s motion to

reconsider and awarded the defendant $12,441, the full amount of fees and costs that she had

requested.

¶6        On March 5, 2020, the defendant filed in the circuit court of Du Page County a motion to

dismiss the plaintiff’s complaint, arguing that it was barred by the applicable two-year statute of

limitations. On June 8, 2020, the circuit court dismissed the plaintiff’s complaint without prejudice,

finding that it “appear[ed] clear, based on the pleadings *** that she was always aware of the

abuse.”


                                                -2-
2021 IL App (2d) 200538


¶7     On July 6, 2020, the plaintiff filed an amended one-count complaint. She alleged that,

although she was aware of the sexual conduct by the defendant when it occurred, she was not

aware that the sexual activity with the defendant constituted sexual abuse and had caused her

significant harm and injury until she “broke through” her repressed memory during a therapy

session on June 26, 2018. On July 10, 2020, the defendant filed a motion to dismiss, again arguing

that the case was barred by the applicable statute of limitations because the plaintiff always knew

about the alleged abuse. On September 15, 2020, the circuit court dismissed the plaintiff’s

amended complaint with prejudice, finding that it was barred by the statute of limitations. On

September 17, 2020, the plaintiff filed a timely notice of appeal.

¶8     On October 6, 2020, the plaintiff filed a new complaint against the defendant in Cook

County (the oral contract case). The complaint alleged that, in February or March 2018, the

plaintiff and the defendant entered into an oral contract whereby the defendant would pay the

plaintiff $60,000 a year for the rest of the plaintiff’s life in exchange for the plaintiff remaining

silent about the defendant’s alleged sexual abuse of her. The complaint asserted that the defendant

had breached the agreement by not making the required payments to the plaintiff.

¶9                                        II. ANALYSIS

¶ 10   Prior to addressing the merits of the plaintiff’s appeal, we first consider the defendant’s

argument that this case should be dismissed based on the doctrine of judicial estoppel. The

defendant argues that the doctrine applies because the plaintiff alleged inconsistent material facts

in the childhood sexual abuse case and the oral contract case. Specifically, the plaintiff argued in

the childhood sexual abuse case that she did not recover her repressed memories of her alleged

injuries until June 26, 2018, while in the oral contract case she alleged that three or four months

earlier she had entered into an agreement with the defendant to keep silent about the alleged abuse


                                                -3-
2021 IL App (2d) 200538


in exchange for annual payments. The defendant insists that we dismiss the plaintiff’s appeal so

as not to condone the plaintiff’s duplicitous behavior and undermine the integrity of the judicial

process.

¶ 11    Judicial estoppel is an equitable doctrine invoked by the court at its discretion. Seymour v.

Collins, 2015 IL 118432, ¶ 36. As the United States Supreme Court has observed, the uniformly

recognized purpose of the doctrine is to protect the integrity of the judicial process by prohibiting

parties from “deliberately changing positions” according to the exigencies of the moment. (Internal

quotation marks omitted.) New Hampshire v. Maine, 532 U.S. 742, 749-50 (2001). Judicial

estoppel applies in a judicial proceeding when litigants take a position, benefit from that position,

and then seek to take a contrary position in a later proceeding. Barack Ferrazzano Kirschbaum

Perlman & Nagelberg v. Loffredi, 342 Ill. App. 3d 453, 460 (2003). This court is permitted to

“take judicial notice of public documents which are included in the records of other courts.”

Seymour, 2015 IL 118432, ¶ 6 n.1.

¶ 12    Our supreme court has identified five prerequisites as “generally required” before a court

may invoke the doctrine of judicial estoppel. The party to be estopped must have (1) taken two

positions, (2) that are factually inconsistent, (3) in separate judicial or quasi-judicial administrative

proceedings, (4) intending for the trier of fact to accept the truth of the facts alleged, and (5) have

succeeded in the first proceeding and received some benefit from it. Id. ¶ 37.

¶ 13    We note that the defendant’s argument is in an unusual posture because she is seeking to

invoke the doctrine of judicial estoppel in order to terminate the proceedings in the plaintiff’s

original action. Normally, a defendant invokes this doctrine only to estop the plaintiff from

pursuing a second action. See Loffredi, 342 Ill. App. 3d at 460. Nonetheless, we need not determine




                                                  -4-
2021 IL App (2d) 200538


whether the doctrine can be invoked here because, based on the facts of this case, it is not

applicable anyway.

¶ 14   We reach this conclusion even though the first four prerequisites of judicial estoppel are

clearly met. The plaintiff has taken two factually inconsistent positions before two different courts,

which we infer that she intended the courts to take as true, as to when she was fully aware of all

the harm that the defendant’s alleged abuse had caused. In the childhood sexual abuse case, she

alleged that she did not make the connection between the sexual conduct and the harm until June

26, 2018. It is therefore incomprehensible how, in the oral contract case, she could have entered

into an agreement with the defendant to keep silent about the alleged abuse in February or March

2018 when she was not yet aware of how that abuse had harmed her. However, the fifth

prerequisite—that she received some benefit in the first proceeding—is not present, as her cause

of action was dismissed at the pleading stage.

¶ 15   We note that all of the five prerequisites need not be present in order for judicial estoppel

to apply. See id. However, the Supreme Court has suggested that achieving success in the first

proceeding is a key aspect of judicial estoppel because, “[a]bsent success in a prior proceeding, a

party’s later inconsistent position introduces no risk of inconsistent court determinations [citation],

and thus poses little threat to judicial integrity.” (Internal quotation marks omitted.) New

Hampshire, 532 U.S. at 750-51.

¶ 16   The defendant argues that the plaintiff achieved some success because the circuit court

allowed her to file an amended complaint before ultimately dismissing her action. In other terms,

the defendant contends that the plaintiff achieved some success because the circuit court dismissed

her original complaint without prejudice instead of with prejudice. We do not believe that

obtaining a dismissal without prejudice is sufficient to constitute success for purposes of judicial


                                                 -5-
2021 IL App (2d) 200538


estoppel. Accordingly, absent any success in the prior proceeding, the doctrine of judicial estoppel

is not applicable. We therefore decline to dismiss the plaintiff’s appeal or impose sanctions on that

basis.

¶ 17     We next turn to the issue of whether the circuit court properly granted the motion to transfer

venue from Cook County to Du Page County. “Proper venue is an important statutory privilege”

(Bucklew v. G.D. Searle & Co., 138 Ill. 2d 282, 288 (1990)), and the defendant is entitled to have

a lawsuit proceed in a proper venue so long as the defendant timely raises an objection. Corral v.

Mervis Industries, Inc., 217 Ill. 2d 144, 154 (2005). Section 2-101 of the Code provides the general

venue rule in Illinois:

         “Except as otherwise provided in this Act, every action must be commenced (1) in the

         county of residence of any defendant who is joined in good faith and with probable cause

         for the purpose of obtaining a judgment against him or her and not solely for the purpose

         of fixing venue in that county, or (2) in the county in which the transaction or some part

         thereof occurred out of which the cause of action arose.” 735 ILCS 5/2-101 (West 2018).

¶ 18     When a defendant files a motion to transfer venue, the defendant has the burden to prove

that the venue in which the plaintiff brought the action was improper. Corral, 217 Ill. 2d at 155.

In doing so, the defendant must provide specific facts, not mere conclusions, demonstrating a clear

right to transfer venue. Id. “ ‘Any doubts arising from the inadequacy of the record will be resolved

against the defendant.’ ” Id. (quoting Weaver v. Midwest Towing, Inc., 116 Ill. 2d 279, 285 (1987)).

¶ 19     When ruling on a motion to transfer venue, the circuit court is faced with questions of both

law and fact. Id. at 153-54. The court must make certain factual findings and then determine the

legal effect of those findings. Id. at 154. Given that the court must determine the legal effect of

certain factual findings, we employ a bifurcated standard of review. Id. We review the court’s


                                                 -6-
2021 IL App (2d) 200538


factual findings with deference and may reverse those findings only if they are against the manifest

weight of the evidence. Id. However, we review de novo the court’s ultimate legal determination.

Id.

¶ 20   Under section 2-101 of the Code (735 ILCS 5/2-101 (West 2018)), there are two pathways

to proper venue: (1) the residency pathway and (2) the transactional pathway. An exception exists

if all the defendants are nonresidents of Illinois, in which case an action may be commenced in

any county in Illinois. Id. Here, the defendant is a resident of McHenry County. Thus, venue is

proper in Cook County only if part of the transaction from which the plaintiff’s claims arose

occurred in Cook County.

¶ 21   Under the transactional pathway, an action must be commenced “in the county in which

the transaction or some part thereof occurred out of which the cause of action arose.” Id. The

phrase should be interpreted broadly and liberally. Tipton v. Estate of Cusick, 273 Ill. App. 3d 226,

228 (1995).

¶ 22   In her complaint, the plaintiff alleged that she was abused by the defendant while she was

at a juvenile detention center in Warrenville. She began residing at the juvenile detention center in

January 1994 and was not released until August 1995. She alleged that “all of the acts complained

of” occurred before she turned 18 on October 11, 1994. As such, all of the acts that gave rise to

the plaintiff’s cause of action occurred in Warrenville, which is in Du Page County. Accordingly,

as the defendant is not a resident of Cook County nor did any of the alleged tortious acts occur in

Cook County, the circuit court properly granted the motion to transfer venue to Du Page County.

¶ 23   Relying on Prouty v. Advocate Health & Hospitals Corp., 348 Ill. App. 3d 490, 497 (2004),

the plaintiff insists that, because the defendant treated her in Cook County, venue was proper there

because the “county where a health care provider renders services has a legitimate stake in the


                                                -7-
2021 IL App (2d) 200538


outcome of litigation involving such services, regardless of whether the subject treatment occurred

in that county.” Prouty does not support the plaintiff’s argument. There, venue was uncontested

and the only issue was whether the circuit court should have granted the defendant’s motion to

transfer based on the doctrine of forum non conveniens. Id. at 491.

¶ 24   The plaintiff also argues that venue was proper in Cook County because the defendant

continued to assault her in Chicago and Bartlett (which are in Cook County) after she was released

from the juvenile detention center in Warrenville. In making this argument, the plaintiff relies on

Tietge v. Western Province of the Servites, Inc., 64 Cal. Rptr. 2d 53 (Ct. App. 1997), and an

unreported federal district court decision in Taylor v. Taylor, No. 94 C 7483, 1996 WL 490718

(N.D. Ill. Aug. 26, 1996). In Tietge, the California court considered whether the defendant’s

wrongful conduct occurring after the minor turned 18 extended the statute of limitations as to

childhood sexual abuse. See Tietge, 64 Cal. Rptr. at 56 (“The intimidation which allows an abuser

to take advantage of a child does not magically or suddenly end the day the child attains majority.

Indeed, it can continue into the victim’s adulthood.”). In Taylor, the plaintiff alleged that the

defendant abused her before she turned 18 and continued to assault her thereafter. Taylor, 1996

WL 490718, at *1. The district court denied a motion to dismiss based on statute of limitations

grounds, because it concluded that the plaintiff might be able to establish that she had only recently

recovered her memories of childhood sexual abuse. Id. at *4.

¶ 25   The defendant argues that these cases stand for the proposition that it is improper to

separate sexual abuse that occurred when she was a child with continuous abuse that occurred

when she was a young adult. Because the abuse that occurred while she was a young adult

happened in Chicago and Bartlett, the plaintiff insists that venue in Cook County was proper.




                                                -8-
2021 IL App (2d) 200538


¶ 26   Tietge and Taylor are readily distinguishable because neither case addresses venue.

Further, even if they did, they would not help the plaintiff, because she did not assert any cause of

action for anything that occurred after she turned 18. Rather, she specifically alleged in her

complaint that all of the complained-of acts occurred before she turned 18. According to the

complaint, the plaintiff’s only interaction with the defendant prior to the plaintiff turning 18 was

in Du Page County.

¶ 27   We next consider whether the circuit court erred in ordering the plaintiff to pay the

defendant fees and costs, including reasonable attorney fees, for having filed her action in an

improper venue. Section 2-107 of the Code provides:

       “Costs and expenses of transfer. The costs attending a transfer shall be taxed by the clerk

       of the court from which the transfer is granted, and, together with the filing fee in the

       transferee court, shall be paid by plaintiff. If the court granting the transfer finds that venue

       was fixed by plaintiff in bad faith and without probable cause, then it may order the

       reasonable expenses of defendant in attending and obtaining a transfer to a proper venue,

       including a reasonable attorney’s fee, to be paid by plaintiff. If the costs and expenses are

       not paid within a reasonable time, the transferring court shall on motion dismiss the action.”

       735 ILCS 5/2-107 (West 2018).

A determination of bad faith is a question of fact to be resolved by the trier of fact thar will not be

disturbed unless it is against the manifest weight of the evidence. Ikari v. Mason Properties, 314

Ill. App. 3d 222, 227-28 (2000). An award of fees and costs by a circuit court is a discretionary

matter and will not be disturbed on review absent a clear abuse of discretion. Woolverton v.

McCracken, 321 Ill. App. 3d 440, 445 (2001).




                                                 -9-
2021 IL App (2d) 200538


¶ 28   Here, the circuit court awarded the defendant her fees and costs under section 2-107 of the

Code after determining that the plaintiff (1) was seeking relief under only section 13-202.2 of the

Code, (2) admitted that none of the alleged childhood sexual abuse occurred in Cook County, and

(3) admitted that the defendant was a resident of McHenry County, not Cook. Thus, the circuit

court’s implicit determination that the plaintiff’s decision to file her action in Cook County was in

bad faith was not against the manifest weight of the evidence. See Ikari, 314 Ill. App. 3d at 227-

28.

¶ 29   We agree with the plaintiff that the fees and costs the circuit court ordered her to pay were

substantial. Nonetheless, as all of the circuit court’s findings are supported by the record, and as

the fees and costs correlate to the expenses the defendant incurred in defending the action in the

improper venue, we cannot say that its award of fees and costs constituted an abuse of discretion.

See Woolverton, 321 Ill. App. 3d at 445; see also Zurich Insurance Co. v. Raymark Industries,

Inc., 213 Ill. App. 3d 591, 594-95 (1991) (in determining whether the trial court abused its

discretion, the question we must consider is whether the trial court acted arbitrarily without the

employment of conscientious judgment or, in view of all the circumstances, exceeded the bounds

of reason and ignored recognized principles of law so that substantial prejudice resulted).

¶ 30   The plaintiff insists that she should not have been required to pay the defendant’s fees and

costs, because she had a good faith belief that Cook County was a proper forum. In making this

argument, she again relies on Prouty, Tietge, and Taylor. However, as we have already discussed,

none of those cases are relevant to the case at bar.

¶ 31   The final issue on appeal is whether the circuit court properly dismissed the plaintiff’s

complaint as barred by the statute of limitations. The relevant statute of limitations provides:




                                                - 10 -
2021 IL App (2d) 200538


        “An action for damages for personal injury based on childhood sexual abuse must be

        commenced within 2 years of the date the person abused discovers or through the use of

        reasonable diligence should discover that the act of childhood sexual abuse occurred and

        that the injury was caused by the childhood sexual abuse.” 735 ILCS 5/13-202.2(b) (West

        1994).

The statute further provides that the limitations period under subsection (b) does not begin to run

until the victim of the abuse is 18 years old. Id. § 13-202.2(d).

¶ 32    The circuit court granted the plaintiff’s motion to dismiss the complaint as untimely

pursuant to section 2-619(a)(5) of the Code (735 ILCS 5/2-619(a)(5) (West 2018)), and our review

of that dismissal order is de novo (Solaia Technology, LLC v. Specialty Publishing Co., 221 Ill. 2d

558, 579 (2006)). Ordinarily, the issue of when the statute of limitations begins to run under the

discovery rule is one of fact, but when the answer is clear from the pleadings, we may decide this

issue as a matter of law. Doe v. Hastert, 2019 IL App (2d) 180250, ¶ 30; Softcheck v. Imesch, 367

Ill. App. 3d 148, 156 (2006). Significantly, we accept as true all well-pleaded facts in the plaintiff’s

complaint and draw reasonable inferences from those facts in favor of the plaintiff as the

nonmoving party. Chicago Title Insurance Co. v. Teachers’ Retirement System, 2014 IL App (1st)

131452, ¶ 13.

¶ 33    The defendant argues that the plaintiff knew of the abuse and knew or should have known

that her injury was caused by the alleged abuse when it allegedly occurred in 1994. Therefore,

according to the defendant, the limitations period expired two years later, in 1996. In support, the

defendant cites Clay v. Kuhl, 189 Ill. 2d 603 (2000), and Parks v. Kownacki, 193 Ill. 2d 164 (2000).

Both cases address sexual abuse that occurred before the legislature enacted a separate statute of

limitations for actions involving childhood sexual abuse. Before 1991, the applicable statute of


                                                 - 11 -
2021 IL App (2d) 200538


limitations for abuse cases was two years, the same as for all cases involving personal injury. See

Ill. Rev. Stat. 1989, ch. 110, ¶ 13-202. A separate section of the pre-1991 Code provided that the

two-year period for bringing a cause of action for personal injury did not begin to run until the

plaintiff reached the age of 18. Id. ¶ 13-211. In both Clay and Parks, the plaintiffs waited well over

two years past the time of the abuse to file their complaints, but both plaintiffs claimed the benefit

of the discovery rule. See Clay, 189 Ill. 2d at 607-08; Parks, 193 Ill. 2d at 173-74. Pursuant to the

discovery rule, “a party’s cause of action accrues when the party knows or reasonably should know

of an injury and that the injury was wrongfully caused.” Clay, 189 Ill. 2d at 608 (citing Knox

College v. Celotex Corp., 88 Ill. 2d 407, 415 (1981)).

¶ 34   In Clay, the plaintiff, who filed suit in 1996, admitted that she knew of the abuse at the

time it occurred in the 1970s, but she said that she did not realize until June 1994 that her “ ‘sexual

encounters’ ” with the defendant had caused her later psychological injuries. Id. at 605, 609. The

supreme court held, however, that the application of the discovery rule did not save the plaintiff’s

complaint, which was otherwise untimely. Id. at 610. The court’s decision rested on the fact that

the plaintiff did “not argue that she repressed her memories of the abuse”; rather, that she “was

aware of the abuse as it occurred.” Id. The court went on to hold that “Illinois law presumes an

intent to harm and a resulting injury” from the “misconduct” committed by the defendant. Id. at

611; see also Softcheck, 367 Ill. App. 3d at 156 (“As a matter of law, adults are charged with the

knowledge that sexual contact between 9- to 14-year-old boys and an adult is not only harmful and

wrong but also that it results in injury.”). Accordingly, the plaintiff’s complaint was untimely

because, by the time she turned 18 in 1994, she knew both of the abuse and that her injury was

wrongfully caused, but she did not file suit until 14 years later. Clay, 189 Ill. 2d at 610-12.




                                                - 12 -
2021 IL App (2d) 200538


¶ 35    The supreme court reached the same conclusion in Parks. There, the plaintiff likewise

alleged that, while she had not repressed memories of the abuse by the defendant, her priest, she

did not connect her post-traumatic stress disorder diagnosis with that abuse until over 20 years

after the abuse ended. Parks, 193 Ill. 2d at 177. Moreover, she alleged that, at the time the abuse

was occurring, she did not know that the sexual relationship between her and the defendant was

wrong. Id. The supreme court, citing Clay, held that the discovery rule did not save the plaintiff’s

claims. Id. at 177-78. The court pointed out that, despite the plaintiff’s allegations, her actions of

reporting the abuse to her parents and a church leader demonstrated that she knew that the

defendant had wronged her. Id. at 177. Further, the plaintiff reasonably should have known that a

portion of her injury—namely, the abortion that the defendant forced her to obtain—was caused

by the abuse. Id. at 177-78. The court concluded that the facts regarding the plaintiff’s knowledge

were stronger than those in Clay and affirmed the dismissal of the plaintiff’s complaint as time-

barred. Id. at 178.

¶ 36    We believe that Clay and Parks are analogous to the case as bar. As in both of those cases,

the plaintiff does not assert that she was unaware of the sexual activity when it was allegedly

occurring. Rather, as in those cases, she asserts that she was unable to connect that sexual activity

with the harm that the defendant did until years later. As both Clay and Parks explained, the fact

that the plaintiff did not realize all the harm that the defendant caused her until years later is not

grounds to extend the statute of limitations. See Clay, 189 Ill. 2d at 610-12; Parks, 193 Ill. 2d at

177-78. Accordingly, we hold that the circuit court here properly dismissed the plaintiff’s

complaint as being barred by the statute of limitations. See Clay, 189 Ill. 2d at 610-12; Parks, 193

Ill. 2d at 177-78.




                                                - 13 -
2021 IL App (2d) 200538


¶ 37      The plaintiff disputes the applicability of Clay and Parks, pointing out that they do not

interpret section 13-202.2 of the Code but instead applied the common law discovery rule. This

same argument was considered and rejected by the Appellate Court, First District, in Doe v.

Carlson, 2017 IL App (1st) 160536, ¶ 17. There, the Doe court explained that the plaintiff’s

argument overlooked the supreme court’s express finding in Clay that section 13-202.2 of the Code

“ ‘codif[ied] the common law discovery rule for actions involving childhood sexual abuse.’ ” Id.

(quoting Clay, 189 Ill. 2d at 609). Thus, the analysis in Clay and Parks is still relevant to the case

at bar.

¶ 38      We also find unpersuasive the plaintiff’s reliance on Horn v. Goodman, 2016 IL App (3d)

150339. In Horn, the plaintiff alleged that, prior to his turning 18, he repressed and suppressed any

memory of childhood sexual abuse. The complaint further alleged that, although it happened in

the 90s, he did not remember until 2011 that the contact occurred and caused his injuries. Because

the plaintiff alleged that he was unable to remember that the sexual contact occurred, the reviewing

court held that the plaintiff’s complaint was not barred by the statute of limitations, because “[h]e

cannot be charged with knowledge of something he did not remember happened.” Id. ¶ 18.

¶ 39      Horn is distinguishable because there the plaintiff repressed any knowledge of the

wrongful sexual acts that happened before he turned 18. That is not what the plaintiff alleges here.

The plaintiff asserts that she did not realize that she was injured until she “broke through her

repressed memory and became conscious that the sexual activity with defendant” had caused her

harm. She later expounds that she “was unable to link in her mind the acts of childhood sexual

activity with the defendant with sexual abuse.” Thus, even though she used the term “repressed

memory” in her complaint, it is apparent that she was always aware of the sexual contact she had




                                                - 14 -
2021 IL App (2d) 200538


with the defendant. As such, the fact that she did not link the sexual conduct with any harm until

years later did not toll the statute of limitations.

¶ 40                                      III. CONCLUSION

¶ 41    For the foregoing reasons, the judgment of the circuit court of Du Page County is affirmed.

¶ 42    Affirmed.




                                                  - 15 -
2021 IL App (2d) 200538



                                   No. 2-20-0538


Cite as:                  Presberry v. McMasters, 2021 IL App (2d) 200538


Decision Under Review:    Appeal from the Circuit Court of Du Page County, No. 20-L-186;
                          the Hon. Robert G. Kleeman, Judge, presiding.


Attorneys                 Jeffrey S. Deutschman,     of Deutschman & Skafish, P.C., of
for                       Chicago, for appellant.
Appellant:


Attorneys                 John T. Schriver, Neville M. Bilimoria, and Keith M. St. Aubin, of
for                       Duane Morris LLP, of Chicago, for appellee.
Appellee:




                                        - 16 -